DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-14 are pending
Claim(s) 1-14 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 04/07/2022.
Claims 1, 4-6, 8-10, and 12-13 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Claim Objections
Claim 9 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim. Claim 9 depends from two different independent claims 1 and 5, where claims 1 and 5 define different features.
See MPEP § 608.01(n).  Accordingly, the claim 9 has not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US20180341252A1) [hereinafter Lu], and further in view of Modi et al. (US20190179271A1) [hereinafter Modi], Morningred et al. (US20090319070A1) [hereinafter Morningred], and Fu et al. (US20190326755A1) [hereinafter Fu].
Claim 1 (amended):
	Regarding claim 1, Lu discloses, “A method of cascaded model predictive control (MPC), comprising:” [See method of cascaded model predictive control (MPC): “an apparatus and method for adjustable identification of controller feasibility regions to support cascaded model predictive control (MPC).” (¶7)];
	“providing an upper tier controller and at least one lower tier controller” [See upper tier controller (i.e.; master mpc 302) and lower tier controller (i.e.; slave mpcs 304): “The master MPC controller 302 generally operates within a master control loop, while each slave MPC controller 304 a-304 n generally operates within a slave control loop” (¶64)… “An MPC model 250 focuses on the intra-unit dynamic relationships between controlled variables (CVs), manipulated variables (MVs), and disturbance variables (DVs)” (¶57)];
	“upper tier controller and at least one lower tier controller having a plurality of stored numerical operating constraints that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV);” [See the master mpc 302 and slave mpcs 304 having a plurality of stored numerical operating constraints (constraints) that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV) (e.g.; conjoint variables that are shared between the master and slave mpcs): “a historian 141 can be coupled to the network 136. The historian 141 could represent a component that stores various information about the system 100. The historian 141 could, for instance, store information used during production scheduling and optimization” (¶45)… “There is also an MV/DV index 1106 that identifies different MVs or DVs used by the slave MPC controllers 304 a-304 b. Various CVs 1108-1110 controlled by the slave MPC controllers 304 a-304 b can be affected by those MVs or DVs.” “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)]
	“the upper tier controller passing a target value for the CMV to the lower tier controller when the lower tier controller is running at a current operating point for ones of the MVs, the CVs, and the CMV;” [Examiner notes that the claim requires only one of the MVs, the CVs, and the CMV. See the CMV (e.g.; manipulated variable that are shared between the master mpc and slave mpcs). See slave mpcs are operating at current operating point (e.g.; current MV point 1704 determined at step 1902) of the variables (e.g.; MV, CV, or CMV; for example current MV values of a slave MPC controller 304 as identified). See at step 1904-1906, the master mpc sends target value for the CMV (e.g.; shared variables; sending optimization call for selected direction/target) to the slave mpc: “the current operating point of a slave MPC controller is identified at step 1902.” “the processing device in the master MPC controller 302 identifying the current MV values of a slave MPC controller 304 a-304 n.” (¶132)… “A direction of movement from the current operating point of the slave MPC controller is selected at step 1904.” “selecting a predefined direction or a direction that is perpendicular to a line defining an MV/CV limit of the slave MPC controller 304 a-304 n. An inquiry optimization call is made to the slave MPC controller to identify how far one or more MVs of the slave MPC controller can be pushed in the selected direction at step 1906, and an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908. This could include, for example, the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n.” (¶133)];
	“the lower tier controller moving the CMV towards the target value for CMV starting at the current operating point for the CMV;” [See the slave mpc moving the variable towards the selected direction/target (e.g.; 1706a-1706d as shown in figure 17): “slave MPC controller is able to change multiple manipulated variables in multiple directions within a variable space” (¶8)… “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value. In the direction 1706 b, the master MPC controller makes an inquiry optimization call for the slave controller to minimize its MV1 value. In the direction 1706 c, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV2 value.” (¶124)]
	“the lower tier controller passing the selected numerical operating constraint to the upper tier controller;” [See the slave mpcs passing the selected operating numerical constraints (e.g.; operating proxy limits; a measure of how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction): “the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n. In other words, the slave MPC controller 304 a-304 n is identifying its proxy limit in the selected direction.” (¶133)];
	“the upper tier controller performing optimization for the process using the selected numerical operating constraint to limit a range over which the upper tier controller optimizes to generate an optimal value for the CMV,” [See the master mpc optimizes the CMV based on the received proxy limit from the slave mpcs (e.g.; use the limit that indicate how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint in order to find an estimate of feasible region at step 1912, and then use the estimated feasible region to calculate planning optimization solution at step 1914): “Once all directions are queried, an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914.” (¶134)];
	“the upper tier controller passing the optimal value to the lower tier controller as a new target value for the CMV;” [See the master mpc passing the optimal value (e.g.; optimized solution) to the lower tier controller as a new target value for the CMV: “FIG. 6” “Once an optimal solution (such as an optimized plan) is found, the master MPC controller 302 provides optimized economics to the slave MPC controllers 304 a-304 n.” (¶97)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)], but doesn’t explicitly disclose, 
“the lower tier controller identifying at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” “the lower tier controller using the new target value for the CMV for redetermining values that define updated operating points for ones of the MVs; and CVs, and the lower tier controller controlling the process utilizing the updated operating points.”
	However, Fu discloses, “the lower tier controller identifying at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” [See the local controller (e.g.; local controller) identifies a selected (e.g.; selected/current set points) numerical operating constraints (e.g.; operating set points) that is currently active (e.g.; currently being used in operation) and is being violated during moving towards target value (e.g.; when system moving towards optimized result using set points such that set points are optimized to obtain desired result): “at the local controllers 520 a, 520 b, 520 c, the functions in Equations (1) and (2) may be used to generate revised set points for controlling the assets 20 a, 20 b, 20 c (block 710). The local controllers 520 a, 520 b, 520 c may determine whether the revised set points violate any local constraints” “If one or more constraints is violated, the local controllers 520 a, 520 b, 520 c” “may generate revised set points that meet the local constraints and apply them to the controlled assets 20 a, 20 b, 20 c (blocks 720, 740, 730).” (¶30)], but doesn’t explicitly disclose, “the lower tier controller using the new target value for the CMV for redetermining values that define updated operating points for ones of the MVs; and CVs, and the lower tier controller controlling the process utilizing the updated operating points.”
	However, Morningred discloses, “the lower tier controller using the new target value for the CMV for redetermining values that define updated operating points for ones of the MVs; and CVs, and the lower tier controller controlling the process utilizing the updated operating points.” [See the slave controller (e.g.; local controller with local lp/qp optimization). See the local controller uses the optimized data 200a (e.g.; new optimized target value for the variable), the local controller redetermining updated process control commands and controlling the process using the updated control command: “The local controller 125 includes” “local linear program/quadratic program (“LP/QP”) optimization task 215,” “210 receives the CVs and operates to generate an array of multiple predictions (or dynamic unforced predictions) and an unforced prediction for values associated with the associated process(es) 110. The unforced prediction could be made at “5 tau” (response time close to complete response). The local LP/QP optimization task 215 receives optimization specifications 200 a and, in response to the unforced prediction, generates optimal values associated with the associated process (es) 110 (such as at 5 tau).” “in response to receiving the array of multiple predictions from” “210 and the optimal values from” “215, generate control values that are input to the associated process(es) 110.” (¶50)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying a selected numerical operating parameter that is currently active and being violated during optimization to a target result by the lower tier/slave controller taught by Fu, and combined the capability of determining updated control commands using the optimized values of the variable and using the updated control commands to control the process taught by Morningred with the method taught by Lu as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to avoid instability in the system by performing accurate forecast [Fu: “With an accurate forecast, the system may run optimally” “which the added potential benefit being that an inaccurate forecast may not cause instability,” (¶22)], and in order to improve the overall efficiency of a facility [Morningred: “centralize control of as many processes as possible to improve the overall efficiency of a facility.” (¶6)].

Claim 2:
Regarding claim 2, Lu, Fu, and Morningred disclose all the elements of claim 1.
Lu further discloses, “at least one CMV comprises a plurality of the CMVs” [See plurality of CMVs (e.g.; MV4, MV9 etc.): “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)];
“wherein the at least one lower tier controller comprises a plurality of lower tier controllers.” [See plurality of slave controllers 304 (e.g.; 304a-304n etc.): “slave MPC controllers 304 a-304 n (n is an integer value greater than or equal to one)” (¶66)].

Claim 3:
Regarding claim 3, Lu, Fu, and Morningred disclose all the elements of claim 1.
Lu further discloses, “the moving comprises a straight-line movement toward the target value for the CMV.” [See moving direction is a straight-line towards target as shown in figure 17 (e.g.; 1706): “Using the current MV point 1704, the master MPC controller can estimate the shape of the feasibility region 1702 as follows. In each of multiple directions 1706 a-1706 d, the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value” (¶124)].

Claim 4 (amended):
Regarding claim 4, Lu, Fu, and Morningred disclose all the elements of claim 1.
Lu further discloses, “before the moving the lower tier controller, determining values by optimizing an objective function to define a local optimal operating point for the MVs, the CVs, and the CMV,” [See the slave mpc determines values by optimizing objective function to define local optimal operating point: “each of its downstream slave MPC controllers can predict the amount of distance it could move before one or more slave CVs or MVs would reach their operating limits.” (¶80)];
“wherein the moving comprises starting at the local optimum operating point for the CMV.” [See starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4): “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)].

Claim 5 (amended):
	Regarding claim 5, Lu discloses, “A method of cascaded model predictive control (MPC), comprising:” [See method of cascaded model predictive control (MPC): “an apparatus and method for adjustable identification of controller feasibility regions to support cascaded model predictive control (MPC).” (¶7)];
	“providing an upper tier controller and a plurality of lower tier controllers” [See upper tier controller (i.e.; master mpc 302) and lower tier controllers (i.e.; slave mpcs 304): “The master MPC controller 302 generally operates within a master control loop, while each slave MPC controller 304 a-304 n generally operates within a slave control loop” (¶64)… “An MPC model 250 focuses on the intra-unit dynamic relationships between controlled variables (CVs), manipulated variables (MVs), and disturbance variables (DVs)” (¶57)];
	“upper tier controller and a plurality of lower tier controllers having a plurality of stored numerical operating constraints that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV);” [See the master mpc 302 and slave mpcs 304 having a plurality of stored numerical operating constraints (constraints) that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV) (e.g.; conjoint variables that are shared between the master and slave mpcs): “a historian 141 can be coupled to the network 136. The historian 141 could represent a component that stores various information about the system 100. The historian 141 could, for instance, store information used during production scheduling and optimization” (¶45)… “There is also an MV/DV index 1106 that identifies different MVs or DVs used by the slave MPC controllers 304 a-304 b. Various CVs 1108-1110 controlled by the slave MPC controllers 304 a-304 b can be affected by those MVs or DVs.” “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)]
	“the upper tier controller passing a target value for the CMV to at least one of the plurality of lower tier controllers;” [See at step 1904-1906, the master mpc sends target value for the CMV (e.g.; shared variables; sending optimization call for selected direction/target) to the slave mpc: “A direction of movement from the current operating point of the slave MPC controller is selected at step 1904.” “selecting a predefined direction or a direction that is perpendicular to a line defining an MV/CV limit of the slave MPC controller 304 a-304 n. An inquiry optimization call is made to the slave MPC controller to identify how far one or more MVs of the slave MPC controller can be pushed in the selected direction at step 1906, and an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908. This could include, for example, the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n.” (¶133)];
“each of the lower tier controllers determining values by optimizing with an objective function to define a local optimal operating point for the MVs, the CVs, and for the CMV” [See determining values by optimizing with an objective function such that starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4): “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)].
	“each of the lower tier controllers moving the CMV toward the target value starting at the local optimal operating point for the CMV;” [See starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4). See the slave mpcs moving the variable towards the selected direction/target (e.g.; 1706a-1706d as shown in figure 17), where the starting point is the local optimal point 1704: “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)…“slave MPC controller is able to change multiple manipulated variables in multiple directions within a variable space” (¶8)… “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value. In the direction 1706 b, the master MPC controller makes an inquiry optimization call for the slave controller to minimize its MV1 value. In the direction 1706 c, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV2 value.” (¶124)]
	“the lower tier controller passing the selected numerical constraint to the upper tier controller;” [See the slave mpcs passing the selected numerical constraints (e.g.; proxy limits; a measure of how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint): “the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n. In other words, the slave MPC controller 304 a-304 n is identifying its proxy limit in the selected direction.” (¶133)];
	“the upper tier controller performing optimization for the process using the selected numerical operating constraint to limit a range over which the upper tier controller optimizes to generate an optimal value for the CMV,” [See the master mpc optimizes the CMV based on the received proxy limit from the slave mpcs (e.g.; use the limit that indicate how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint in order to find an estimate of feasible region at step 1912, and then use the estimated feasible region to calculate planning optimization solution at step 1914): “Once all directions are queried, an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914.” (¶134)];
	“the upper tier controller passing the optimal value for the CMV to the lower tier controller as a new target value for the CMV;” [See the master mpc passing the optimal value (e.g.; optimized solution) to the lower tier controller as a new target value for the CMV: “FIG. 6” “Once an optimal solution (such as an optimized plan) is found, the master MPC controller 302 provides optimized economics to the slave MPC controllers 304 a-304 n.” (¶97)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)], but doesn’t explicitly disclose, “each of the lower tier controller identifying at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” “the lower tier controller using the new target value for redetermining values that define an updated local optimal operating point for ones of the MVs, CVs, and the CMV, and the plurality of lower tier controllers controlling the process utilizing the updated local optimal operating points.”
	However, Fu discloses, “each of the lower tier controller identifying at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” [See each of the local controller (e.g.; local controller) identifies a selected (e.g.; selected/current set points) numerical operating constraints (e.g.; operating set points) that is currently active (e.g.; currently being used in operation) and is being violated during moving towards target value (e.g.; when system moving towards optimized result using set points such that set points are optimized to obtain desired result): “at the local controllers 520 a, 520 b, 520 c, the functions in Equations (1) and (2) may be used to generate revised set points for controlling the assets 20 a, 20 b, 20 c (block 710). The local controllers 520 a, 520 b, 520 c may determine whether the revised set points violate any local constraints” “If one or more constraints is violated, the local controllers 520 a, 520 b, 520 c” “may generate revised set points that meet the local constraints and apply them to the controlled assets 20 a, 20 b, 20 c (blocks 720, 740, 730).” (¶30)], but doesn’t explicitly disclose, “the lower tier controller using the new target value for redetermining values that define an updated local optimal operating point for ones of the MVs, CVs, and the CMV, and the plurality of lower tier controllers controlling the process utilizing the updated local optimal operating points.”
	However, Morningred discloses, “the lower tier controller using the new target value for redetermining values that define an updated local optimal operating point for ones of the MVs, CVs, and the CMV, and the plurality of lower tier controllers controlling the process utilizing the updated local optimal operating points.” [See plurality of slave controllers (e.g.; 125a-125n; local controllers with local lp/qp optimization). See the local controller uses the optimized data 200a (e.g.; new optimized target value for the variable), the local controller redetermining updated process control commands and controlling the process using the updated control command: “The control system 115 in this example includes a global controller 120 and six local controllers 125 a-125 f.” (¶33)… “The local controller 125 includes” “local linear program/quadratic program (“LP/QP”) optimization task 215,” “210 receives the CVs and operates to generate an array of multiple predictions (or dynamic unforced predictions) and an unforced prediction for values associated with the associated process(es) 110. The unforced prediction could be made at “5 tau” (response time close to complete response). The local LP/QP optimization task 215 receives optimization specifications 200 a and, in response to the unforced prediction, generates optimal values associated with the associated process (es) 110 (such as at 5 tau).” “in response to receiving the array of multiple predictions from” “210 and the optimal values from” “215, generate control values that are input to the associated process(es) 110.” (¶50)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying a selected numerical operating parameter that is currently active and being violated during optimization to a target result by the lower tier/slave controller taught by Fu, and, combined the capability of optimizing for identifying selected constraints that are violated when the system is moving towards desired target value taught by Modi with the method taught by Lu as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to avoid instability in the system by performing accurate forecast [Fu: “With an accurate forecast, the system may run optimally” “which the added potential benefit being that an inaccurate forecast may not cause instability,” (¶22)], and in order to improve the overall efficiency of a facility [Morningred: “centralize control of as many processes as possible to improve the overall efficiency of a facility.” (¶6)].

Claim 6 (amended):
Regarding claim 6, Lu, Fu, and Morningred disclose all the elements of claim 5.
Lu further discloses, “the moving stops when either the local optimal operating point for the CMV matches the target value, or when the moving of the local optimal operating point results in reaching an upper bound or a lower bound of the selected numerical operating constraint.” [Examiner notes that the claim requires only one of 1. when either the local optimal operating point for the CMV matches the target value, or 2. when the moving of the local optimal operating point results in reaching an upper bound or a lower bound of the selected numerical operating constraint. See Lu teaches: moving stops when moving of the local optimal operating point results in reaching an upper bound or a lower bound (e.g.; reaching the identified limits) of the selected numerical operating constraint (e.g.; control loop 1902-1914): “the master MPC controller 302 only needs to know the point where it should stop pushing its MV (otherwise some lower-level constraint violation can result). This stopping point coincides with the proxy limit, which represents the entire set of active slave constraints in the corresponding low-level unit that can limit the master MPC controller's MV.” (¶82)… “an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908.” (¶133)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)].
Claim 7:
Regarding claim 7, Lu, Fu, and Morningred disclose all the elements of claim 5.
Lu further discloses, “the optimizing with the objective function comprises a straight-line movement toward the target value.” [See moving direction is a straight-line towards target as shown in figure 17 (e.g.; 1706): “Using the current MV point 1704, the master MPC controller can estimate the shape of the feasibility region 1702 as follows. In each of multiple directions 1706 a-1706 d, the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value” (¶124)].

Claim 8 (amended):
Regarding claim 8, Lu, Fu, and Morningred disclose all the elements of claim 5.
Lu further discloses, “the numerical operating constraints comprise inequality constraints that reduce to an upper bound and a lower bound for the CMV.” [See the constraint (e.g.; in figure 17; MV, CV limits) is a inequality constraints (e.g.; must greater than the lower bound and less than the upper bound): “If there are two or more conjoint variables between a master MPC controller and a slave MPC controller, a feasibility region 1702 can be defined as shown in FIG. 17. Again, the feasibility region 1702 represents a polygon or polyhedron defined by the various MV and CV limits of the slave MPC controller. Any point inside the feasibility region 1702 can be used to create an optimization solution that is feasible and can be implemented by the slave MPC controller. The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value.” “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value.” (¶124)].

Claim 9:
Regarding claim 9, Lu, Fu, and Morningred disclose all the elements of claim 1.
Lu further discloses, “the method comprises model process control (MPC), and wherein the process involves a tangible material run in an industrial processing facility (IPF).” [See the method comprises MPC and process is applied to a tangible material run in an industrial processing facility (IPF) (e.g.; oil and gas refinery): “FIGS. 2A and 2B illustrate example planning and model predictive control (MPC) models used to support a cascaded MPC approach in an industrial process control and automation system” (¶14)… “As shown in FIG. 2A, the planning model 200 identifies multiple units 202, which generally operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products).” (¶56)].

Claim 10 (amended):
	Regarding claim 10, Lu discloses, “A cascaded model predictive control (MPC) system, comprising:” [See method of cascaded model predictive control (MPC): “an apparatus and method for adjustable identification of controller feasibility regions to support cascaded model predictive control (MPC).” (¶7)];
	“an upper tier controller, and at least one lower tier controller” [See upper tier controller (i.e.; master mpc 302) and lower tier controllers (i.e.; slave mpcs 304): “The master MPC controller 302 generally operates within a master control loop, while each slave MPC controller 304 a-304 n generally operates within a slave control loop” (¶64)… “An MPC model 250 focuses on the intra-unit dynamic relationships between controlled variables (CVs), manipulated variables (MVs), and disturbance variables (DVs)” (¶57)];
	“upper tier controller, and at least one lower tier controller having a plurality of stored numerical operating constraints that define an operating space to control a process having defined variable including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV);” [See the master mpc 302 and slave mpcs 304 having a plurality of stored numerical operating constraints that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV) (e.g.; conjoint variables that are shared between the master and slave mpcs): “a historian 141 can be coupled to the network 136. The historian 141 could represent a component that stores various information about the system 100. The historian 141 could, for instance, store information used during production scheduling and optimization” (¶45)… “There is also an MV/DV index 1106 that identifies different MVs or DVs used by the slave MPC controllers 304 a-304 b. Various CVs 1108-1110 controlled by the slave MPC controllers 304 a-304 b can be affected by those MVs or DVs.” “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)]
	“wherein the upper tier controller is configured to pass a target value for the CMV to the lower tier controller;” [See at step 1904-1906, the master mpc sends target value for the CMV (e.g.; shared variables; sending optimization call for selected direction/target) to the slave mpc: “A direction of movement from the current operating point of the slave MPC controller is selected at step 1904.” “selecting a predefined direction or a direction that is perpendicular to a line defining an MV/CV limit of the slave MPC controller 304 a-304 n. An inquiry optimization call is made to the slave MPC controller to identify how far one or more MVs of the slave MPC controller can be pushed in the selected direction at step 1906, and an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908. This could include, for example, the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n.” (¶133)];
“wherein the lower tier controller is configured to optimiz-e an objective function, determine values that define a local optimal operating point for the MVs, the CVs, and the CMV,” [See starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4): “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)].
	“move towards the target value for CMV starting at the local optimal operating point for the CMV,” [See starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4). See the slave mpcs moving the variable towards the selected direction/target (e.g.; 1706a-1706d as shown in figure 17), where the starting point is the local optimal point 1704: “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)…“slave MPC controller is able to change multiple manipulated variables in multiple directions within a variable space” (¶8)… “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value. In the direction 1706 b, the master MPC controller makes an inquiry optimization call for the slave controller to minimize its MV1 value. In the direction 1706 c, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV2 value.” (¶124)]
	“pass the selected numerical operating constraint to the upper tier controller;” [See the slave mpcs passing the selected numerical constraints (e.g.; proxy limits; a measure of how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint): “the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n. In other words, the slave MPC controller 304 a-304 n is identifying its proxy limit in the selected direction.” (¶133)];
	“the upper tier controller configured to perform an optimization for the process using the selected numerical constraint to limit a range over which the upper tier controller optimizes to generate an optimal value for the CMV,” [See the master mpc optimizes the CMV based on the received proxy limit from the slave mpcs (e.g.; use the limit that indicate how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint in order to find an estimate of feasible region at step 1912, and then use the estimated feasible region to calculate planning optimization solution at step 1914): “Once all directions are queried, an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914.” (¶134)];
	“pass the optimal value for the CMV to the lower tier controller as a new target value for the CMV;” [See the master mpc passing the optimal value (e.g.; optimized solution) to the lower tier controller as a new target value for the CMV: “FIG. 6” “Once an optimal solution (such as an optimized plan) is found, the master MPC controller 302 provides optimized economics to the slave MPC controllers 304 a-304 n.” (¶97)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)], but doesn’t explicitly disclose, “identify at least a selected one of the numerical operating constraints that is currently active and is being violated during the movement towards the target value” “lower tier controller further configured to use the new target value for redetermining values that define an updated local optimal operating point for one of the MVs, CVs, and the CMV, and control the process utilizing the updated local optimal operating points.”
	However, Fu discloses, , “identify at least a selected one of the numerical operating constraints that is currently active and is being violated during the movement towards the target value” [See the local controller (e.g.; local controller) identifies a selected (e.g.; selected/current set points) numerical operating constraints (e.g.; operating set points) that is currently active (e.g.; currently being used in operation) and is being violated during moving towards target value (e.g.; when system moving towards optimized result using set points such that set points are optimized to obtain desired result): “at the local controllers 520 a, 520 b, 520 c, the functions in Equations (1) and (2) may be used to generate revised set points for controlling the assets 20 a, 20 b, 20 c (block 710). The local controllers 520 a, 520 b, 520 c may determine whether the revised set points violate any local constraints” “If one or more constraints is violated, the local controllers 520 a, 520 b, 520 c” “may generate revised set points that meet the local constraints and apply them to the controlled assets 20 a, 20 b, 20 c (blocks 720, 740, 730).” (¶30)], but doesn’t explicitly disclose, “lower tier controller further configured to use the new target value for redetermining values that define an updated local optimal operating point for one of the MVs, CVs, and the CMV, and control the process utilizing the updated local optimal operating points.”
	However, Morningred discloses, “lower tier controller further configured to use the new target value for redetermining values that define an updated local optimal operating point for one of the MVs, CVs, and the CMV, and control the process utilizing the updated local optimal operating points.” [See plurality of slave controllers (e.g.; 125a-125n; local controllers with local lp/qp optimization). See the local controller uses the optimized data 200a (e.g.; new optimized target value for the variable), the local controller redetermining updated process control commands and controlling the process using the updated control command: “The control system 115 in this example includes a global controller 120 and six local controllers 125 a-125 f.” (¶33)… “The local controller 125 includes” “local linear program/quadratic program (“LP/QP”) optimization task 215,” “210 receives the CVs and operates to generate an array of multiple predictions (or dynamic unforced predictions) and an unforced prediction for values associated with the associated process(es) 110. The unforced prediction could be made at “5 tau” (response time close to complete response). The local LP/QP optimization task 215 receives optimization specifications 200 a and, in response to the unforced prediction, generates optimal values associated with the associated process (es) 110 (such as at 5 tau).” “in response to receiving the array of multiple predictions from” “210 and the optimal values from” “215, generate control values that are input to the associated process(es) 110.” (¶50)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying a selected numerical operating parameter that is currently active and being violated during optimization to a target result by the lower tier/slave controller taught by Fu, and combined the capability of optimizing for identifying selected constraints that are violated when the system is moving towards desired target value taught by Modi with the system taught by Lu as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to avoid instability in the system by performing accurate forecast [Fu: “With an accurate forecast, the system may run optimally” “which the added potential benefit being that an inaccurate forecast may not cause instability,” (¶22)], and in order to improve the overall efficiency of a facility [Morningred: “centralize control of as many processes as possible to improve the overall efficiency of a facility.” (¶6)].

Claim 11:
Regarding claim 11, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein the at least one CMV comprises a plurality of the CMVs,” [See plurality of CMVs (e.g.; MV4, MV9 etc.): “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)];
“wherein the at least one lower tier controller comprises a plurality of lower tier controllers.” [See plurality of slave controllers 304 (e.g.; 304a-304n etc.): “slave MPC controllers 304 a-304 n (n is an integer value greater than or equal to one)” (¶66)].

Claim 12 (amended):
Regarding claim 12, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein the movement comprises a straight- line movement toward the target value for the CMV.” [See moving direction is a straight-line towards target as shown in figure 17 (e.g.; 1706): “Using the current MV point 1704, the master MPC controller can estimate the shape of the feasibility region 1702 as follows. In each of multiple directions 1706 a-1706 d, the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value” (¶124)].

Claim 13:
Regarding claim 13, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein the selected numerical operating constraint comprises an inequality constraint that reduces to an upper bound and a lower bound for the CMV.” [See the constraint (e.g.; in figure 17; MV, CV limits) is a inequality constraints (e.g.; must greater than the lower bound and less than the upper bound): “If there are two or more conjoint variables between a master MPC controller and a slave MPC controller, a feasibility region 1702 can be defined as shown in FIG. 17. Again, the feasibility region 1702 represents a polygon or polyhedron defined by the various MV and CV limits of the slave MPC controller. Any point inside the feasibility region 1702 can be used to create an optimization solution that is feasible and can be implemented by the slave MPC controller. The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value.” “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value.” (¶124)].
Claim 14:
Regarding claim 14, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein the process involves a tangible material run in an industrial processing facility (IPF).” [See the method comprises MPC and process is applied to a tangible material run in an industrial processing facility (IPF) (e.g.; oil and gas refinery): “FIGS. 2A and 2B illustrate example planning and model predictive control (MPC) models used to support a cascaded MPC approach in an industrial process control and automation system” (¶14)… “As shown in FIG. 2A, the planning model 200 identifies multiple units 202, which generally operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products).” (¶56)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	REJECTION UNDER 35 U.S.C.103
	The Applicant submits that the combination of Lu, Modi and Morningred does not teach, suggest, or render obvious one or more features of amended independent claim 1. For example, Lu, Modi, and Morningred either alone or in combination fails to teach, suggest, or render obvious, for example, the feature of "the lower tier controller for identifying' at least a selected one of the numerical operating' constraint that is currently active and is being' violated during' the moving towards the target value" as recited in amended independent claim 1 (emphasis added).

	"Lu" doesn't explicitly disclose, "optimizing for identifying" "the constraints (selected numerical constraint) that" "is being violated" "during the moving towards the target value" "the lower tier controller using the new target value for the CMV redetermining values that define updated operating points for ones of the MVs, and CVs, and the lower tier controller controlling the process utilizing the updated operating points"

	Deficiencies of "Lu"
	Unlike Lu, the Applicant's claimed invention first receives a target value from upper tier controller and allows the CMV of lower tier controller to move towards the target value. Further a lower tier controller is allowed to identify at least one of the numerical operating constraints that is currently active and is being violated while moving towards the target value provided by the upper tier Controller.

	Deficiencies of Modi
	However, Modi does not disclose the lower tier controller identifying at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value.

	The Applicant submits that amended independent claims 5 and 10 are also not taught, suggested, or rendered obvious over the combination of Lu, Modi, and Morningred for the reasons stated above with regard to amended independent claim 1.
(Page(s): 8-11 and 13)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant’s amendments to claims 1, 5, and 10, a new grounds of rejections in view of Fu et al. (US20190326755A1) has been introduced.
See Fu clearly teaches the above described limitation as presented in the current office action.
Combination of Lu, Fu, and Morningred teach all the limitations of claims 1-14.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-14 are rejected under 35 USC §103 in view of the references as presented in the current office action.

Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
Applicant responds
(b)	REJECTION UNDER 35 U.S.C.103
	"Lu" doesn't explicitly disclose, "the lower tier controller using the new target value for the CMV redetermining values that define updated operating points for ones of the MVs, and CVs, and the lower tier controller controlling the process utilizing the updated operating points".
(Page(s): 9)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
As described in the current office action, Morningred teaches the above described limitation.
Combination of Lu, Fu, and Morningred teach all the limitations of claims 1-14.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 1-14 are rejected under 35 USC §103 in view of the references as presented in the current office action.
(c)	Deficiencies of Morningred
	The Applicant respectfully disagrees and states that the new target value of the Applicant's claimed invention is not similar to the optimization specifications of Morningred.
	From the above analysis, the Applicant submits that Morningred clearly does not disclose using the new target value for the Conjoint manipulated variable (CMV) for redetermining values that define updated operating points for ones of the MVs, and CVs" as claimed in amended claim 1.
	Accordingly, the Office action has failed to establish a prima facie obviousness rejection. Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Lu, Modi, and Morningred. Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Lu, Modi, and Morningred.

	The Applicant submits that amended independent claims 5 and 10 are also not taught, suggested, or rendered obvious over the combination of Lu, Modi, and Morningred for the reasons stated above with regard to amended independent claim 1.
(Page(s): 12-13)

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response. 
In broadest reasonable interpretation the limitation, “the lower tier controller using the new target value for the CMV for redetermining values that define updated operating points for ones of the MVs; and CVs, and the lower tier controller controlling the process utilizing the updated operating points” describes:
Lower tier or slave controller uses new target value for CMV and redetermines values with optimized operating points or any operating parameters for MVs and CVS
The lower tier or slave controller controls the process using optimized/updated parameters/operating points.
	As described in the current office action, Morningred teaches local controller uses new optimized target values for the variable, and then using those new optimized target values, the local controller is redetermining updated control commands and then controlling the process using the updated control command (i.e.; optimization process).
Combination of Lu, Fu, and Morningred teach all the limitations of claims 1-14.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 1-14 are rejected under 35 USC §103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160018796A1– Cascaded model predictive control (mpc) approach for plantwide control and optimization:
	Receiving at least one proxy limit value from the one or more slave MPC controllers at the master MPC controller in response to the at least one optimization call. The at least one proxy limit value identifies to what extent one or more process variables controlled by the one or more slave MPC controllers are adjustable without violating any process variable constraints (¶5).
US20110040399A1– Apparatus and method for integrating planning, scheduling, and control for enterprise optimization:
	Performing an iterative process that includes identifying one or more adjustments to at least one target quantity using the first input data, identifying one or more contribution values using the one or more adjustments, and identifying one or more estimated product yields using the one or more contribution values and the second input data (¶6).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116